DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 19-21 are pending and are currently examined.

Drawings
The drawings are objected to because in figure 3 the legend is the same for the
case were the VHH was added and when is not present. As such a skilled artisan would
not be able to distinguish which bar corresponds to which condition. Corrected drawing
sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to
avoid abandonment of the application. Any amended replacement drawing sheet should
include all of the figures appearing on the immediate prior version of the sheet, even if
only one figure is being amended. The figure or figure number of an amended drawing
should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses a triple-split fluorescence detection method that uses one single-domain intrabody (based on camelid heavy-chain antibodies (VHH G4)) to detect the binding of Rho GTPase and Rho-binding domain of Rhotekin (RBD) to obtain superior properties of this detection assay in vivo. The method is used to setup a cellular model to monitor and follow activation of RhoB GTPase (which is strongly dependent on spatiotemporal signaling) (examples section). Also, the antibody may be linked to a non-disclosed heterologous protein.
With respect to the fusion proteins A and B the only description was that they are
only Rho GTPase and Rho-binding domain of Rhotekin (RBD), fused with disclosed
GFP10 or GFP11 proteins.
Nevertheless, the claims are broadly drawn to any protein that may be fused to GFP10 or GFP11. The claims also require the use of the intrabody, which may have a wide variety of structures since it is described by functionality only (specific for the complex formed by the self-assembly of the GFP1 -9 polypeptide, the first fusion protein (GFP10 and a protein labeled A) and the second fusion protein (GFP11 and a protein labeled B)). The present claims attempt to claim every intrabody that binds a ternary complex that comprises a GFP1 -9 polypeptide and two incompletely described fusion proteins, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only one intrabody and two proteins (Rho and RBD).
 The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus.
One of skill in the art would conclude that the specification fails to disclose a
representative number of species to describe the claimed genera.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for screening using the intrabody that has the SEQ ID NO: 16, does not reasonably provide enablement for antibodies described by functionality only or having a sequence that is not identical in the Complementarity-determining regions with the intrabody of SEQ ID NO: 16.The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are drawn to a triple-split fluorescence detection method that uses one single-domain intrabody to detect the binding between polypeptide (A) fused with a
GFP10 peptide and a second polypeptide (B) fused with a GFP11 peptide in a cell
providing that the cell expresses GFP1 -9 polypeptide. A further limitation is that the
intrabody may have at least 90% sequence identity with the CDR sequences of the
antibody of SEQ ID NO: 16 or 90% sequence identity overall with the antibody of SEQ ID NO: 16.
In the art it is known that the CDR sequence of an antibody is extremely important for antigen binding and a single mutation in this sensitive region may abrogate binding or change the specificity of the antigen bound (see for instance Giusti et al. – Somatic diversification of S107 from an antiphosphocholine to an anti-DNA autoantibody is due to a single base change in its heavy chain variable region. Proc. Natl. Acad. Sci. USA, 84, 2926-2930, 1987). That is why the task of performing the method with antibodies that are not 100% identical in the CDRs sequence with the described antibody would be extremely unpredictable. The same reasoning applies to the claim in which the antibody is claimed by 90% identity with the described antibody as long it is not specified that the 
CDRs in the antibody would be invariable. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step presented in claims 20. The step is essential for making a decision regarding the “positive selection” of the candidate compound.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Waldo et al. (U.S. Pat. No. 7,666,606 in view of Kirchhofer et al., Modulation of protein properties in living cells using nanobodies, Nature Struct. & Mol. Biol., 17, 133, 2009).
The claims are drawn to a method for screening a compound capable of modulating the binding between a polypeptide (A) (fused to a GFP10 polypeptide having an amino acid sequence having at least 90% identity with an amino acid sequence selected from the group consisting of SEQ ID NO:5-7 and a second polypeptide (B) (fused to a GFP 11 polypeptide having an amino acid sequence having at least 90% identity with an amino acid sequence selected from the group consisting of SEQ ID NO:8-9) in a cell comprising: a GFP 1-9 polypeptide (GFP 1-9) comprising an ammo acid sequence having at least 90% of identity with the amino acid sequence selected from the group consisting of SEQ ID NO: 1-4 and an intrabody specific for the complex formed by the self-assembly of the polypeptide GFP 1-9, the first fusion protein, and the second fusion protein and detecting fluorescence, wherein when the fluorescence is detected it is concluded that polypeptide (A) binds to polypeptide (B) and when the fluorescence is not detected it is concluded that the polypeptide (A) does not bind to polypeptide (B). After the fluorescence detection, there is a positive selection of the candidate compound.
The GFP 1-9 polypeptide may consist of an amino acid sequence selected from
SEQ ID NOs: 1-4; the GFP 10 polypeptide consists of the amino acid sequence set forth in SEQ ID NOs: 5, 6, or 7 and the GFP 11 polypeptide consists of the amino acid
sequence set forth in SEQ ID NOs: 8 or 9. The intrabody is a single domain antibody.
Waldo et al. teach a protein labeling and interaction detection system based on
engineered fragments of fluorescent and chromophoric proteins that require fused
interacting polypeptides to drive the association of the fragments, and further are soluble and stable, and do not change the solubility of polypeptides to which they are fused. A test protein X is fused to a sixteen amino acid fragment of GFP (β strand 10, amino acids 198-214- identical with SEQ ID NO: 6 of the instant Application), engineered to not perturb fusion protein solubility. A second test protein Y is fused to a sixteen amino acid fragment of GFP (β strand 11, amino acids 215-230- identical with SEQ ID NO: 9 of the instant Application), engineered to not perturb fusion protein solubility. When X and Y interact, they bring the GFP strands into proximity, and are detected by complementation with a third GFP fragment consisting of GFP amino acids 1-198 (strands 1-9-identical with SEQ ID NO: 1 of the instant Application). When GFP strands 10 and 11 are held together by interaction of protein X and Y, they spontaneous association with GFP strands 1-9, resulting in structural complementation, folding, and concomitant GFP fluorescence (Abstract). The method is used for in vitro protein quantification, estimating in vivo soluble and total protein, engineering soluble, non-perturbing split fluorescent protein fragments requiring interacting domains for reconstitution, detection of interaction of two proteins, detection of interaction of two proteins with a third protein, detection of interaction of two proteins with a small effector molecule, monitoring protein interactions in the presence of effectors, and engineering binding ligand-antigen interactions (Examples section).
Agents that interfere with the interaction of X and Y may be identified by reduced fluorescence relative to such baseline fluorescence or by the absence of detectable fluorescence. Such an assay is readily adaptable to high-throughput screens, wherein a multiplicity of wells contain cells engineered to express the tagged proteins and many different test agents may be added to individual wells (col. 15, lines 5-67).
The reference is silent about using antibody fragments for the assays.
Kirchhofer et al., discloses camelid-derived single-domain antibodies (nanobodies,
intrabodies) that modulate the conformation and spectral properties of the green
fluorescent protein (GFP). One nanobody causes an increase in fluorescence by a factor of 10. The small, stable nanobodies are functional in living cells. Nanobody-induced changes are detected by ratio imaging and used to monitor protein expression and subcellular localization as well as translocation events. It is demonstrated that proteins can be studied with nanobodies in living cells (abstract; p.133, column 2, to p. 134 column 1; p. 136, column 1, to p. 137, column 2). The reference clearly indicates that the fluorescence of GFP inside of living cells can be enhanced by expressing an intrabody inside of the cell.
It would have been obvious for a person of ordinary skill in the art to have included the signal-enhancing intrabody system of Kirchhofer et al. in an assay system according of Waldo et al. and obtain an improved screening system with reasonable expectation of success since the skilled artisan would have used tested and proven methods in the art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647